Exhibit PART I Item 1. Business INTRODUCTION AND HISTORY General Computer Sciences Corporation (CSC or the Company) is one of the world leaders in the information technology (I/T) and professional services industry. Since it was founded in 1959, the Company has helped clients use I/T more efficiently in order to improve their operations and profitability, achieve business results and focus on core competencies. CSC offers a broad array of services to clients in the commercial and government markets and specializes in the application of complex I/T to achieve its customers’ strategic objectives. Its service offerings include information technology and business process outsourcing, and I/T and professional services. Outsourcing involves operating all or a portion of a customer’s technology infrastructure, including systems analysis, applications development, network operations, desktop computing and data center management. CSC also provides business process outsourcing, managing key functions for clients, such as procurement and supply chain, call centers and customer relationship management, credit services, claims processing and logistics. I/T and professional services include systems integration, consulting and other professional services. Systems integration encompasses designing, developing, implementing and integrating complete information systems. Consulting and professional services includes advising clients on the strategic acquisition and utilization of I/T and on business strategy, security, modeling, simulation, engineering, operations, change management and business process reengineering. The Company also licenses sophisticated software systems for the financial services and other industry-specific markets and provides a broad array of end-to-end business solutions that meet the needs of large commercial and government clients. The Company focuses on delivering results by combining business innovation skills with seasoned delivery expertise to provide flexible and scalable solutions. To do so, CSC draws on its vast experience in designing, building and maintaining large, complex, mission-critical systems and applies this knowledge to today’s business challenges. CSC does not have exclusive agreements with hardware or software providers and believes this vendor neutrality enables it to better identify and manage solutions specifically tailored to each client’s needs. Major Markets CSC provides its services to clients in domestic and internationalcommercial industries and to the U.S. federal and foreign governments. Segment and geographic information is included in Note 15 to the consolidated financial statements for the year ended March 28, 2008. The Company provides services within three broad service lines:Business Solutions and Services (BS&S), Global Outsourcing Services (GOS) and North American Public Sector (NPS).The BS&S line of business includes the BS&S − Consulting, BS&S − Financial Services Sector and BS&S − Other reportable segments.The BS&S − Other segment includes the Company’s BS&S operations in Asia, Australia and India. 1 The Business Solutions and Services line of business, which is comprised of the BS&S − Consulting segment, the BS&S − Financial Services Sector segment and the BS&S − Other segment,provides consulting and systems integration services through the BS&S − Consulting and BS&S − Other segments and business process outsourcing and software and software maintenance services through the BS&S − Financial Services Sector segment.In addition, the BS&S − Other segment provides professional technology staffing services in Australia and computer equipment repair and maintenance services in Asia and the BS&S − Financial Services Sector segment provides credit reporting services in the United States. The Company’s GOS line of business provides information systems outsourcing services to clients in a broad array of industries including, aerospace and defense, automotive, chemical and natural resources, consumer goods, financial services, healthcare, manufacturing, retail and distribution, telecommunications, and technology. The Company’s NPS line of business has provided I/T services to the U.S. federal government since 1961 is a leading federal contractor and is one of its top I/T service providers. CSC serves a broad federal customer base, including most civil departments and branches of the military, as well as the Department of Homeland Security. The Company provides a broad spectrum of services to the U.S. federal government, ranging from traditional systems integration and outsourcing to complex project management and technical services. Key offerings include enterprise modernization, telecommunications and networking, managed services, base and range operations, and training and simulation. Geographically, CSC has major operations throughout North America, Europe and the Asia-Pacific region, including India. During the last three fiscal years, the Company’s revenue mix by line of business was as follows: 2008 2007 2006 BS&S − Consulting 11% 11% 10% BS&S – Financial Services Sector 6 7 7 BS&S −Other 8 4 4 Business Solutions and Services 25 22 21 Global Outsourcing Services 41 43 45 North American Public Sector 35 36 35 Corporate Subtotal 101 101 101 Eliminations (1) (1) (1) Total Revenues 100% 100% 100% Fiscal 2008 Overview During fiscal 2008, CSC announced awards valued at approximately $15.4 billion, including $4.1 billion in BS&S line of business awards, $2.1 billion of GOS awards and $9.2 billion of awards with the U.S. federal government.The Company changed its methodology for determining the announced value for certain awards.For the North American Public Sector announced values for ID/IQ awards represent the expected contract value at the time a task order is awarded under the contract.The announced values for BS&S line of business awards are based on firm commitments. The Company’s former Chairman and Chief Executive Officer, Van B. Honeycutt, entered into a retirement agreement with the Company pursuant to which Mr. Honeycutt resigned as Chief Executive Officer effective May 21, 2007, and as Chairman July 30, 2007.Mr. Michael W. Laphen was elected President and Chief Executive Officer May 22, 2007 and Chairman of the Board of Directors July 30, 2 On January 30, 2008, Michael E. Keane resigned as Chief Financial Officer of the Company.The Board of Directors appointed Donald G. DeBuck, Vice President and Controller, to serve as the Company’s Chief Financial Officer effective January 31, 2008. During the fourth quarter of fiscal 2008 the Company completed the restructuring program announced in April 2006.The program was designed to streamline CSC’s global operations and increase the use of lower cost resources, and involved workforce reductions during fiscal 2007 and 2008 to address excess capacity in certain geographies.As a result of the restructuring program the Company reduced its workforce by 1,400 and 4,400 during fiscal 2008 and 2007, respectively, with the majority of these reductions, 3,900, occurring in Europe.The restructuring plan resulted in savings of approximately $389 million and $180 million during fiscal 2008 and 2007, respectively.The restructuring charges consisted predominantly of severance and related employee payments resulting from termination.The combined pre-tax restructuring charge incurred as a result of the restructuring plan was $466.8 million, of which $133.4 million was incurred during fiscal 2008. Project Accelerate During fiscal 2008 the Company began the implementation of a comprehensive growth strategy with the launch of Project Accelerate.Project Accelerate has five key growth initiatives: · Providing industry-specific offerings including business solutions, consulting services and business process outsourcing services for the Financial Services, Healthcare, Manufacturing, Public Sector, Chemical, Energy & Natural Resources and Technology and Consumer Products industries. In support of this initiative, the Company acquired First Consulting Groupduring the fourth quarter of fiscal 2008 expanding its offerings to the Healthcare industry. · Growth and utilization of offshore capabilities, particularly in India.As part of this initiative the Company acquired Covansys Corporation during fiscal 2008.Covansys Corporation provides the Company with the capability to sell low cost offshore solutions directly to existing and potential clients.During fiscal 2008, the Company consolidated its existing operations in India with those acquired from Covansys.The Company’s acquisition of First Consulting Group provided additional resources in India as well as operational capabilities in Vietnam. · Further expand the Company’s ability to provide business solutions, consulting services and business process outsourcing services internationally.To this end the Company has focused on expanding its capabilities in Asia, Latin America and Eastern Europe. · Enhance the Company’s ability to deliver outsourcing services to its clients throughout their global organizations on a consistent basis and provide the full range of the Company’s technical service offerings to its outsourcing clients.The Company has expanded its offerings and its marketing and sales efforts for mid-size outsourcing deals. · Expanding and strengthening the service offerings to the public sector and continuing to improve the Company’s ability to effectively compete for contracts with the U.S. federal government. To accomplish these goals the Company has realigned the organization of certain of its business units in order to match the structure of the Company’s operations to these stated goals. Relocation of Corporate Headquarters The Company’s Board of Directors approved the relocation of the Company’s corporate headquarters from El Segundo, California to Falls Church, Virginia in January, 2008.The Company’s North American Public Sector and U.S. outsourcing businesses are headquartered in Falls Church, Virginia and the relocation provides strategic advantages for senior management as well as other corporate functions.The relocation was effective March 29, 2008. 3 Acquisitions During July, 2007 the Company acquired Covansys Corporation, a publicly held U.S. global consulting and technology services company for approximately $1.3 billion net of acquired cash.The acquisition of Covansys Corporation has increased the Company’s delivery capabilities in India and expanded the Company’s offshore service offerings. During the fourth quarter of fiscal 2008 the Company acquired First Consulting Group for approximately $275 million net of cash acquired.The acquisition of First Consulting Group enhances the Company’s Healthcare industry offerings as well as expands the Company’s offshore capabilities in India and Vietnam. For further discussion of these acquisitions, please see Note3 to the consolidated financial statements. Business Solutions and Services Market Highlights The
